Claims 1, 3 to 5 and 8 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Bhagwagar et al. 2015/0183951 in view of Getsen, and further in view of Galbiati et al.
	For claim interpretation the Examiner notes the following. X is defined as “having” one of the many groups listed, “derivatives or combination thereof” such that the breath of X is actually quite large.  Specifically X is not defined as “a divalent alkylene” group but a link having “a divalent alkyl” group, or even a derivative thereof.  The elected species of X is defined as having a divalent alkylene, it is not limited to only a divalent alkylene.  
	Bhagwagar et al. teach, as a crosslinking component (C), a polysiloxane that has alkylene divalent groups.  Teaching begins in paragraph 42 but particular attention is directed to the general formula found in paragraph 50.  
	Please note that “b” and “e” can be 0 and D can be divalent alkylene (paragraphs 42, 54 and 57) such that this corresponds to the claimed X group limited to only a divalent alkylene.  Such a structure meets the polymer backbone in claim 1 as well as elected species of claim 3.  On the other hand, when “b” and “e” are not 0, this corresponds to the claimed X unit of a siloxane-alkylene or even a link having a divalent alkylene such that this too meets the polymer backbone in claim 1.  
	For instance see the polymer on the top of page 10, C-2.  “b” and “d” are both 2 and the resulting disiloxane-D-disiloxane-D units correspond to a link having the claim-ed and elected divalent alkylene as well as a siloxane alkylene link and a derivative of such links.  Note that the DP is 150 such that the resulting polymer meets the claimed Mw and meets the requirement of claim 1 with the exception of the terminal X group therein.  While this has methoxy groups, X is generally taught as being a hydrolyzable group and Bhagwagar et al. specifically teach groups such as alkoxy, acetoxy, amino, alkenyloxy, oximo and halogen.  See paragraph 45.  None of these groups are present in amended claim 1.  
	Getsen teaches organopolysiloxanes having terminal hydrolyzable groups that undergo crosslinking and curing in a comparable manner to the polymer in Bhagwagar et al.  See column 1, lines 59 and on, which defines the hydrolyzable Z groups as being groups such as halogen, alkoxy, oximo, amino and acyloxy.  Note that this also teaches, as a useful and comparable hydrolyzable group, aryloxy.
	From this one having ordinary skill in the art would have been motivated to select such an aryloxy group as the hydrolyzable group in Bhagwagar et al. with the expecta-tion of obtaining useful and predictable results.  In this manner claim 1 is rendered obvious.
	Further motivation to make such a modification comes from the teachings in Galbiati et al.  Paragraph 9 teaches that hydrolyzable aryloxy bonded silyl groups which undergo hydrolysis/condensation in a manner comparable to Bhagwagar et al. have increased reactivity, such that toxic catalysts can be eliminated or reduced. Furthermore paragraph 11 teaches that the use of aryloxy groups rather than methoxy (as shown in polymer C-2) lowers the amount of VOC emitted, which is has a lower environmental impact.  As such this demonstrates benefits of selecting aryloxy over methoxy groups as shown in Bhagwagar et al.  
	For claim 3, as noted supra, “b” and “d” can be 0 which results in such a polymer backbone.
	For claims 4, 5 and 10, note that such siloxanes are within the breadth of the general formula in paragraph 50, noting that “d” can be 1 and “b” 0 resulting in a silox-ane meeting these claims.
	For claims 8 and 9 in addition to that noted supra, the polymers in Bhagwagar et al. are moisture curable.  See paragraph 17.  
	For claim 11 please see Example 9 in which 13.2 parts of the siloxane shown on the top of page 10 (C-2) and 96.4 parts of a filler are present.  Specifically since the filler is in a 1:1 ratio of different particle sizes, the filler having 1.5 to 2.3 micron particle size meets the requirement of a finely divided inorganic filler such that this is present in an amount of 48.2.  This combined with .03 parts of a catalyst meet the claimed amounts of (i), (ii) and (iii).  
	For claim 12 note that alumina meets this requirement.  
	For claim 13, note paragraph 66 which teaches that magnesium oxide can be used as an alternative to alumina (shown in the working examples). Also see paragraph 93 which teaches fumed silica as a useful reinforcing filler and calcium carbonate as a useful dielectric particle.  As such the skilled artisan would have found a combination of such fillers to have been obvious, with the expectation of obtaining the useful properties known to be associated with each.  
	For claim 14 note that these fillers are not required as they are present in the alternative to the inorganic filler.
	For claim 15 note that paragraph 102 teaches that the catalyst in the examples is an organic tin.
	For claims 16, 17 and 19 note that Example 9 contains a methoxysilane as (H1).
	For claims 16 to 18 please see paragraphs 83 and 91 which teach various alkoxy silanes, including vinyl trialkoxysilanes.  
	For claim 20 see paragraph 85 which teaches aminopropyltrimethoxysilane as an adhesion promoter.

Claims 1 to 5 and 8 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Bhagwagar et al. 2015/0183951 in view of Kreuzer et al. or Ederer et al. (cited in the prior PTO-892).
	For claim interpretation the Examiner notes the following. X is defined as “having” one of the many groups listed, “derivatives or combination thereof” such that the breath of X is actually quite large.  Specifically X is not defined as “a divalent alkylene” group but a link having “a divalent alkyl” group, or even a derivative thereof.  The elected species of X is defined as having a divalent alkylene, it is not limited to only a divalent alkylene.  
	Bhagwagar et al. teach, as a crosslinking component (C), a polysiloxane that has alkylene divalent groups.  Teaching begins in paragraph 42 but particular attention is directed to the general formula found in paragraph 50.  
	Please note that “b” and “e” can be 0 and D can be divalent alkylene (paragraphs 42, 54 and 57) such that this corresponds to the claimed X group limited to only a divalent alkylene.  Such a structure meets the polymer backbone in claim 1 as well as elected species of claim 3.  On the other hand, when “b” and “e” are not 0, this corresponds to the claimed X unit of a siloxane-alkylene or even a link having a divalent alkylene such that this too meets the polymer backbone in claim 1.  
	For instance see the polymer on the top of page 10, C-2.  “b” and “d” are both 2 and the resulting disiloxane-D-disiloxane-D units correspond to a link having the claim-ed and elected divalent alkylene as well as a siloxane alkylene link and a derivative of such links.  Note that the DP is 150 such that the resulting polymer meets the claimed Mw and meets the requirement of claim 1 with the exception of the terminal X group therein.  While this has methoxy groups, X is generally taught as being a hydrolyzable group and Bhagwagar et al. specifically teach groups such as alkoxy, acetoxy, amino, alkenyloxy, oximo and halogen.  See paragraph 45.  None of these groups are present in amended claim 1.  
	Kreuzer et al. teach silanes having, as condensable groups, hydroxycarboxylic acid amide or ester groups.  These groups can be used in the hydrolysis/condensation cross-inking of siloxane polymers without generating odor, toxic or corrosive byproduct.  See column 1, lines 40 to 45 and column 1, lines 50 to 60, as well as the abstract.
	From this one having ordinary skill in the art would have been motivated to select such a hydroxycarboxylic acid amide or ester group as the hydrolyzable group in Bhagwagar et al. with the expectation of obtaining useful and predictable results.  In this manner claim 1 is rendered obvious.
	On the other hand, Ederer et al. teach a siloxane compositions that undergo curing by condensation hydrolysis.  This further teaches, as a Si bonded hydrolyzable group, hydroxy-propionic acid alkyl ester groups.  Under the Background of the Invention various drawbacks are disclosed to be associated with different conventional hydrolyzable groups including some of those found in Bhagwagar et al., including bad smell and health aspects.  These issues can be overcome by using, as a hydrolyzable group, hydroxy-propionic acid alkyl ester.  See for instance column 3.
	From this one having ordinary skill in the art would have been motivated to select such a hydroxycarboxylic acid ester group as the hydrolyzable group in Bhagwagar et al. with the expectation of obtaining useful and predictable results.  In this manner claim 1 is rendered obvious.
	For claim 3, as noted supra, “b” and “d” can be 0 which results in such a polymer backbone.
	For claims 4, 5 and 10, note that such siloxanes are within the breadth of the general formula in paragraph 50, noting that “d” can be 1 and “b” 0 resulting in a silox-ane meeting these claims.
	For claims 8 and 9 in addition to that noted supra, the polymers in Bhagwagar et al. are moisture curable.  See paragraph 17.  
	For claim 11 please see Example 9 in which 13.2 parts of the siloxane shown on the top of page 10 (C-2) and 96.4 parts of a filler are present.  Specifically since the filler is in a 1:1 ratio of different particle sizes, the filler having 1.5 to 2.3 micron particle size meets the requirement of a finely divided inorganic filler such that this is present in an amount of 48.2.  This combined with .03 parts of a catalyst meet the claimed amounts of (i), (ii) and (iii).  
	For claim 12 note that alumina meets this requirement.  
	For claim 13, note paragraph 66 which teaches that magnesium oxide can be used as an alternative to alumina (shown in the working examples). Also see paragraph 93 which teaches fumed silica as a useful reinforcing filler and calcium carbonate as a useful dielectric particle.  As such the skilled artisan would have found a combination of such fillers to have been obvious, with the expectation of obtaining the useful properties known to be associated with each.  
	For claim 14 note that these fillers are not required as they are present in the alternative to the inorganic filler.
	For claim 15 note that paragraph 102 teaches that the catalyst in the examples is an organic tin.
	For claims 16, 17 and 19 note that Example 9 contains a methoxysilane as (H1).
	For claims 16 to 18 please see paragraphs 83 and 91 which teach various alkoxy silanes, including vinyl trialkoxysilanes.  
	For claim 20 see paragraph 85 which teaches aminopropyltrimethoxysilane as an adhesion promoter.

Applicants’ remarks have been considered but are not deemed persuasive in view of the new grounds of rejection, supra, which renders obvious each of the specific Y groups now found in the instant claims.  Applicants’ additional remarks regarding the fact that Bhagwagar is directed to managing heat is not persuasive.  It is argued that the instant composition is directed to a sealant and adhesive for gasketing.  While applicants’ claimed composition is not limited or defined by a future intended use found in the specification, the Examiner notes that Bhagwagar et al. also teach such a future intended use.  See paragraph 100 which teaches use in gaskets and as coatings and generally refers to the compositions as a sealant in paragraph 2.  Furthermore the instant claims do not exclude the use of any thermally conductive filler as found in Bhagwagar et al.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/29/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765